Language Access Planning and
Technical Assistance Tool for Courts

Federal Coordination and Compliance Section
Civil Rights Division
U.S. Department of Justice
February 2014

Table of Contents
Overview
 What Terms are Used in this Tool?
 What is a Language Access Plan?

1
2
3

Plan Elements
A. Existing Services and Ongoing Need for Language Assistance Services
B. Court Rule
C. Implementation of the Language Access Plan
D. Quality Control of Language Assistance Services
E. Assigning Interpreters
F. Translated Materials
G. Notice of Language Assistance Services
H. Outreach and Collaboration with LEP Communities and Stakeholders
I. Monitoring, Updating, and Enforcing Compliance
J. Language Access Plan Review
K. Assessing Resources

4
4
6
8
9
11
13
15
16
18
18
19

Department of Justice Language Access Resources for Courts

21

Language Access Planning Technical Assistance Tool for Courts, February 2014

Overview
This language access planning and technical assistance tool for courts was created by the
Department of Justice Civil Rights Division, Federal Coordination and Compliance Section
(DOJ), to assist courts and court systems as they develop comprehensive language access
programs. This tool was developed in response to requests for technical assistance from courts
and others involved in planning and implementing measures to improve language assistance
services in courts for limited English proficient (LEP) individuals. We received many helpful
comments and feedback to the draft version of this tool from attorneys, judges, court staff,
advocates, community groups, state court systems, and national state court leadership
associations and advisory committee members. We appreciate the time, thought, and expertise
reflected in those recommendations, all of which were considered and many of which are
incorporated into this final version of the tool.
The tool is intended to facilitate planning to supplement and support the growing body of
technical assistance and other resources developed by the American Bar Association, the
National Center for State Courts, and other national, state, and local entities. Based on the
Department of Justice Language Access Assessment and Planning Tool for Federally Conducted
and Federally Assisted Programs,1 this tool is tailored for use in courts. Just as with other
planning tools, the focus is on identifying suggested areas of assessment and planning for courts.
In each area, considerations are provided to identify challenges and highlight opportunities for
improvement. Some courts will find that they have addressed certain areas and issues in this tool
but that other areas may need greater priority and attention. In addition, we hope this tool will
help courts identify which actions can be taken right away, which need focused attention and
resources, and which require more long term planning and implementation to accomplish.
Completing this tool neither establishes nor guarantees a court’s compliance with Title VI of the
Civil Rights Act of 1964 or other civil rights requirements. The legal requirements for courts
that receive federal financial assistance from DOJ have been explained in prior guidance
documents.2 Use of the tool is of course voluntary; courts are not required to use the suggested
considerations in this tool or submit their responses to DOJ.
The tool is divided into sections that suggest general areas for assessment and planning.
Following each section are suggested planning steps. Because of vast nationwide differences in
court structures and administrative and financial authorities and responsibilities, some
considerations may not be applicable to every court. Courts are encouraged to modify this tool
to the particular needs and features of their court and court system.

1

Language Access Assessment and Planning Tool for Federally Conducted and Federally Assisted Programs (May
2011), available at http://www.lep.gov/resources/2011_Language_Access_Assessment_and_Planning_Tool.pdf.
2
Resources for State Courts, available at http://www.lep.gov/resources/resources.html#SC.

1

Language Access Planning Technical Assistance Tool for Courts, February 2014

What Terms are Used in the Tool?
The terms and phrases used in this tool are defined below.


Court Operations – Offices, programs and services managed, controlled, contracted or funded
by the court, other than court proceedings, with which the public, parties, or witnesses may
have contact in connection with a potential or actual legal issue, claim, matter, or proceeding.
Examples can include, but are not limited to, intake or filing offices, cashiers, records rooms,
pro se clinics, and other similar operations.



Court Proceedings – Civil and criminal hearings and trials, including court-annexed
processes or proceedings.



Interpreter- An individual who has received training in the skills of interpretation and can
competently render a message spoken from one language into one or more other languages.



Limited English Proficient (LEP) – Individuals for whom English is not the primary
language or who may have a limited ability to read, write, speak, or understand English, are
limited English proficient, or ‘‘LEP.”3



Language Access Plan (LAP) – The plan is a management document that outlines how the
court defines tasks, sets deadlines and priorities, assigns responsibility, and allocates the
resources necessary to come into or maintain compliance with language access requirements.



Language Access Policies – Policies that set forth standards, operating principles, and
guidelines that govern the delivery of language appropriate services in court proceedings and
operations by the court and court staff.



Language Access Procedures – Procedures that specify for court staff the steps to follow to
provide language assistance services, gather data, and deliver services to LEP individuals.



Language Assistance Services – Oral communication by competent bilingual staff or assisted
by an authorized interpreter and written communication assisted by translation.



Provide/Provided/Providing an Interpreter – Means appointing an interpreter free of charge
to an LEP individual.



Sight Translation – The reading of text written in one language by a competent interpreter
who orally translates it into another language.



Translator – An individual who has received training in the skills of translation and can
competently render written text from one language into one or more other languages.



Vital Documents – A document will be considered vital and need to be translated if it
contains information critical for obtaining access to court or it is required by law. Some
examples of vital documents that courts may need to translate to ensure that LEP individuals
are provided meaningful access can include applications, court forms, consent or complaint
forms, notices of rights, and letters or notices that require a response.

3

This tool is not intended to cover considerations regarding individuals with sensory impairments, such as visual or
hearing; those considerations can be addressed by the DOJ Civil Rights Division, Disability Rights Section,
available at http://www.justice.gov/crt/about/drs.

2

Language Access Planning Technical Assistance Tool for Courts, February 2014

What is a Language Access Plan?
A Language Access Plan (LAP) is a management document that outlines how the court
defines tasks, sets deadlines and priorities, assigns responsibility, and allocates the resources
necessary to come into or maintain compliance with language access requirements.
Implementing the LAP will help to provide equal access to court proceedings and operations,
improve the accuracy of communications, enhance the integrity of evidence and decision
making, promote efficiency in operations, and comply with Title VI and its implementing
regulations.
For courts, the LAP identifies, prioritizes, coordinates and sets timeframes and
responsibility for actions that are helpful to ensure that comprehensive, timely, effective, and free
language assistance services are provided in court proceedings and operations. The plan should
be grounded in an assessment of existing policy, practices, and capacity; it should also reflect
consideration of the roles to be played by court leadership and various stakeholders. The scope
of the plan will vary according to the system the court uses to deliver comprehensive, high
quality, and timely language assistance services. The LAP should also seek to obtain and
address stakeholder feedback. A court system that is currently delivering comprehensive
language access services well, for example, might appropriately focus on monitoring
performance, increasing efficiencies, and adjusting as needs change. Policy and procedures need
not be set out in an LAP. Some courts prefer to include them in the LAP.

3

Language Access Planning Technical Assistance Tool for Courts, February 2014

Plan Elements
A. Existing Services and Ongoing Need for Language Assistance Services
A court benefits from conducting an assessment of its existing language access policies
and the extent to which such policies are being followed and implemented. This assessment
should provide some sense of the work needed to provide comprehensive language access and
better inform the planning process. In addition, ongoing assessment helps to measure current
and future needs and to monitor progress.
Consideration
1. Does your court provide interpreters in all
court proceedings with LEP parties?
2. For what proceedings are court interpreters
provided?
3. Does your court provide interpreters in court
proceedings with LEP witnesses?
4. Are LEP victims provided interpreters
throughout court proceedings?
5. Are LEP parents or guardians of minors
provided interpreters throughout court
proceedings?
6. Do the interpreters used by your court have
their skills assessed periodically for quality?
7. When interpreters are provided, does your
court provide the interpreter without assessing
costs to either party?
8. Does your court provide translated materials at
no charge to LEP individuals in all court
operations?
9. Does your court provide interpreters at no
charge to LEP individuals in all court
operations?
10. Does your court provide notice of its language
access policy to a) court staff, b) parties, and c)
the public?
11. Does your court gather case language data by
a) requiring filing parties to provide available
information on language needs of parties and
witnesses with the initial filing, and b)
requiring court staff to record language data of
which they are aware?
12. If you responded “Not Started” to
Consideration 11 (a) or (b), what processes are
in place to track an LEP individual’s need for
language assistance services?
4

Response
 Not Started

 In Progress

 Criminal only
 Some criminal:
please specify):
________________

 Completed

 Civil only
 Some civil (please
specify):________
 Not Applicable

 Not Started

 In Progress

 Completed

 Not Started

 In Progress

 Completed

 Not Started

 In Progress

 Completed

______% (Percentage)
 Not Started

 In Progress

 Completed

 Not Started

 In Progress

 Completed

 Not Started

 In Progress

 Completed

 a) Yes
 b) Yes
 c) Yes

 a) No
 b) No
 c) No

a)
 Not Started

 In Progress

 Completed

 In Progress

 Completed

b)
 Not Started

 Record primary
language
information upon
first contact

 Other process(es):
________________
________________
________________

Language Access Planning Technical Assistance Tool for Courts, February 2014

Consideration
13. Does your court assign interpreters to court
proceedings without requiring a motion or
relying on a day-of request from the LEP
person or their representative?
14. Does your court provide language assistance
services in court operations without relying on
a day-of request from the LEP person or their
representative?
15. Does your court have systems in place to: a)
monitor the performance of staff that provides
language assistance services, b) monitor the
performance of interpreters, and c) respond to
complaints against staff or interpreters?
16. Does your court have a process to collect data
on:
a) the number of LEP individuals you serve, by
language?
b) the number of LEP individuals in your
service area, by language spoken?
17. How often does your court assess the language
data for the languages spoken by LEP
communities in your service area? (Select all
that apply)
18. What data sources does your court use to
identify the LEP communities in your service
area? (Select all that apply)

19. Has your court reviewed the language access
recommendations and resources of the a)
American Bar Association, and b) National
Center on State Courts?

Response
 Not Started

 In Progress

 Completed

 Not Started

 In Progress

 Completed

 In Progress

 Completed

 In Progress

 Completed

 In Progress

 Completed

 In Progress

 Completed

 In Progress

 Completed

a)
 Not Started

b)
 Not Started

c)
 Not Started

a)
 Not Started

b)
 Not Started

 Annually
 Biennially
 No data is collected

 Not Sure
 Other: (please
specify):_________

 US Census/ACS
 US Dept. of
Education
 US Dept. of Labor
 State agencies
 County agencies
 Community
organizations

 Case management
system
 Interpreter
scheduling system
 Stakeholders
 Justice system
information
 Other: (please
specify):_________

a)
 Not Started

 In Progress

 Completed

 In Progress

 Completed

b)
 Not Started

20. What else might your court need in order to
assess current needs and plan and project for
future language assistance service needs?
Section A Planning Steps:
 Based on the responses above, what action items will you develop?
 Who is responsible for implementing them?
 What are the timelines and priorities?
 How will you identify measures of progress?
5

Language Access Planning Technical Assistance Tool for Courts, February 2014

B. Court Rule
These considerations focus on the statutes, court rules, orders, directives, or other means
by which your court or court systems sets policy on language access. While some of these
considerations reflect the global issues listed in Part A, the focus here is on whether there is a
consistent and published rule, order, directive or other policy providing notice to judges, clerks,
court staff, attorneys, advocates, interpreters, LEP individuals, and the public regarding the
obligation and right to language assistance services.
Consideration
1. Does your court have a rule (or equivalent)
that addresses foreign language interpreters?
2. Does the rule require the court to provide
competent language assistance services?
3. Does the rule require the court to provide
language assistance services free of charge?
4. Does the rule authorize judges to assess the
cost of language assistance services to the
losing party in the case or proceeding?
5. Does your court rule addressing language
assistance services apply to court proceedings?
6. Does your court rule addressing language
assistance services apply to court operations?
7. Does your court rule require the use of
credentialed or certified interpreters a) in court
proceedings, and b) for court operations?
8. Does your court rule prohibit:
a) the use of family, friends, or other informal
and untrained individuals from serving as an
interpreter in court proceedings?;
b) the use of family, friends, or other informal
and untrained individual from serving as an
interpreter for court operations for other than
brief and simple communications?;
c) bilingual court staff from serving as an
interpreter for a court proceeding unless
credentialed?; and
d) an attorney or law firm staff from serving as
the court interpreter in a proceeding where
their client is a party?
9. Does your court rule require that in-person
interpreters be sought first before considering
other forms of interpretation (e.g., telephonic
or video conferencing)?
10. Are there court proceedings, operations, or
individuals that are not covered by your
current court rule?

6

Response
 Not Started

 In Progress

 Completed

 Not Started

 In Progress

 Completed

 Not Started

 In Progress

 Completed

 Yes

 No

 Yes

 No

 Yes

 No

 a) Yes
 b) Yes

 a) No
 b) No

 a) Yes

 a) No

 b) Yes

 b) No

 c) Yes

 c) No

 d) Yes

 d) No

 Yes

 No

 Yes

 No

Language Access Planning Technical Assistance Tool for Courts, February 2014

Consideration
11. If you responded “Yes” to Consideration 10,
explain the processes in place to address the
language assistance service needs in the
exempted areas.
12. Can your court rule regarding language
assistance services be enforced as a matter of
law?
13. a) Does your court have a written complaint
protocol specific to the provision of language
assistance services?
b) Is the complaint process described by the
protocol accessible to LEP individuals?
c) Is the complaint protocol made available to
the public (e.g., written notice, website)?
d) Will the court process complaints alleging
the court did not provide appropriate language
assistance services?
14. Which staff members receive training on your
court’s language access rule and related
policies and procedures? (Select all that apply)

15. Are judges notified of: a) your court rule,
b) the legal requirements governing the
provision of language assistance services, and
c) the consequences for failing to provide such
services?
16. Is the provision of language assistance services
addressed in mandatory judicial training?
17. Did your court create bench cards for judges
explaining the requirements of your court rule?
18. What barriers or opportunities might be
addressed so that your court can improve or
expand upon its rule (or equivalent)?

Response

 Not Started

 In Progress

 Completed

 In Progress

 Completed

 In Progress

 Completed

 In Progress

 Completed

 In Progress

 Completed

a)
 Not Started

b)
 Not Started

c)
 Not Started

d)
 Not Started

 Management or
senior staff
 Court staff who
interact with or are
responsible for
interactions with
LEP individuals
 Judicial officers

 Bilingual Staff
 New employees
 All employees
 Volunteers
 Other: (please
specify):_________
______________
 None of the above

a)
 Not Started

 In Progress

 Completed

 In Progress

 Completed

 Not Started

 In Progress

 Completed

 Not Started

 In Progress

 Completed

 Not Started

 In Progress

 Completed

b)
 Not Started

c)

Section B Planning Steps:
 Based on the responses above, what action items will you develop?
 Who is responsible for implementing them?
 What are the timelines and priorities?
 How will you identify measures of progress?

7

Language Access Planning Technical Assistance Tool for Courts, February 2014

C.

Implementation of the Language Access Plan

These considerations focus on clarifying the duties and responsibilities of court officials,
staff, community stakeholders and others, to devise and implement the Language Access Plan
(LAP).
Consideration
1. Has your court designated staff with the
responsibility to execute the LAP?
2. Has your court made sufficient resources
available to execute the LAP?
3. Does the staff designated to implement the
LAP have the skills needed to implement it?
4. For which individuals has your court identified
implementation and leadership responsibilities,
authorities, and roles with regard to the
development and implementation of the LAP?
(Select all that apply)

5. To the extent that external collaboration or
assistance (support, technical assistance,
financial or other resources/resource-sharing,
monitoring, strategy, etc.) is needed to provide
comprehensive language assistance services,
what sources of help have been identified in
the LAP? (Select all that apply)

Response
 Not Started

 In Progress

 Completed

 Not Started

 In Progress

 Completed

 Not Started

 In Progress

 Completed

 Chief Justice
 Supreme Court
 AOC Director
 Interpreter Manager
 Chief judges
 Court clerks
 Language Access
Compliance Officer
 Human resources
 Purchasing
 Grant managers
 Bar association
 Legislature
 State administering
agency
 State agencies
 NCSC/COSCA/
CCJ
 DOJ

 Fiscal managers
 Information
technology
 Prosecutors and
Defenders
 Stakeholders
committee
 Expert
 Other: (please
specify):_______
 None of the above
 Grant providers
 Interpreter or
translator
associations
 Law enforcement
 Advocates
 Other: (please
specify):_________

6. What steps can your court take to ensure the
clarity of roles and responsibilities, input from
stakeholders, and the use of external resources
when developing and implementing the LAP?
Section C Planning Steps:
 Based on the responses above, what action items will you develop?
 Who is responsible for implementing them?
 What are the timelines and priorities?
 How will you identify measures of progress?

8

Language Access Planning Technical Assistance Tool for Courts, February 2014

D. Quality Control of Language Assistance Services
The considerations below focus on the quality and competency of court interpreters and
translators who provide language assistance services.
Consideration
1. Does your court system have a credentialing
system in place for:
a) staff interpreters,
b) contract interpreters,
c) remote interpreters (telephone and video),
d) translators, and
e) bilingual staff (for court operations)?

2. Does your system for ensuring the provision of
competent interpreters and bilingual staff
include: (Select all that apply)

9

Response
a)
 Not Started

 In Progress

 Completed

 In Progress

 Completed

 In Progress

 Completed

 In Progress

 Completed

 In Progress

 Completed

b)
 Not Started

c)
 Not Started

d)
 Not Started

e)
 Not Started

 Tiered credentialing
 Testing standards
for languages that
have oral exams
and those that do
not have oral exams
 Qualification
standards for
interpreters who
have not taken part
in the credentialing
process
 Qualification
standards for
remote interpreters
 Recertification and
continuing
education
 Ethics and
professional
requirements

 Voir dire to assess
the competency of
interpreters who are
not certified and/or
qualified
 Qualification
standards for
bilingual staff
 Provisions in
contracts with
interpreter service
providers that
specify minimum
interpreter
qualifications
 A roster of
approved
interpreters
 Other: (please
specify):_________

Language Access Planning Technical Assistance Tool for Courts, February 2014

Consideration
3. Does your system for ensuring the provision of
ensuring competent translators include: (Select
all that apply)

4. Does your court work with any of the
following organizations or entities to ensure
the quality assessment of interpreters or
translators? (Select all that apply)

5. Does your court have data systems in place
that:
a) record language assistance service needs?
b) note the timeliness of the language
assistance service?
c) note if interpretation services were delivered
successfully?
d) document if translation services were
delivered successfully?
e) collect data on the cost of language
assistance services?, and
f) provide a) through e) above all broken down
by type of language assistance service and
language or dialect?
6. Can your court data system create a usable
report that includes the following information
about the language assistance services that
were provided in a court proceeding or
operation? (Select all that apply)

10

Response
 Tiered credentialing  Qualification
 Qualification
standards for
standards for
bilingual staff
translators
 Provisions in
 Recertification and
contracts with
continuing
translator service
education
providers that
 A review process
specify minimum
for translations by a
translator
second translator
qualifications
 Ethics and
 A roster of
professional
approved
requirements
translators
 Other: (please
specify):_________
 National Center for  American
State Courts
Translators
(NCSC)
Association (ATA)
 National
 American Bar
Association of
Association (ABA)
Judiciary
 Other Court
Interpreters and
Systems
Translators
 Other: (please
(NAJIT)
specify):_________
a)
 Not Started

 In Progress

 Completed

 In Progress

 Completed

 In Progress

 Completed

 In Progress

 Completed

 In Progress

 Completed

 In Progress

 Completed

b)
 Not Started

c)
 Not Started

d)
 Not Started

e)
 Not Started

f)
 Not Started

 Type of court or
court operation
 Location where it
was provided
 Type of case or
proceeding
 Data on language
groups encountered
 Cost of services
provided

 Length of delay or
denial or services
and the reason for
each delay or denial
 Interpreter type and
qualifications
 Translator type and
qualifications
 Other: (please
specify):_________

Language Access Planning Technical Assistance Tool for Courts, February 2014

Consideration
7. Does your court record the audio or video of a
proceeding that has an interpreter?
8. If you responded “In Progress” or
"Completed" to Consideration 7, how does
your court use the recording?
a) it becomes part of the court record
b) to assess the quality of the interpretation
c) other (please describe)
9. Does your court have a system in place to
monitor the quality of the interpreter services
that are provided in a) court proceedings, and
b) court operations?
10. Does your court have a disciplinary system in
place for credentialed language assistance
service providers?
11. Is there a complaint system in place for LEP
individuals and others to raise concerns
regarding the quality or conduct of language
assistance service providers?
12. What else might your court need to ensure
quality control and assessment of interpretation
and translation services?

Response
 Not Started

 In Progress

 a) Yes
 b) Yes
 c) ________
a)
 Not Started

 Completed

 a) No
 b) No

 In Progress

 Completed

 Not Started

 In Progress

 Completed

 Not Started

 In Progress

 Completed

 Not Started

 In Progress

 Completed

b)

Section D Planning Steps:
 Based on the responses above, what action items will you develop?
 Who is responsible for implementing them?
 What are the timelines and priorities?
 How will you identify measures of progress?
E. Assigning Interpreters
These considerations focus on assigning and notifying your court staff and parties in
interest that interpreters will be provided for a case or proceeding. Ideally, a language
management system, either a case management system that tracks language assistance services,
or a separate system that is used to track language assistance services, will maximize the extent
to which information is gathered by the court and minimize reliance on requests from LEP
individuals or their representatives.
Consideration
1. Does your case management system require
court staff to identify the need for language
assistance services every time an individual
files a case?

11

Response
 Not Started

 In Progress

 Completed

Language Access Planning Technical Assistance Tool for Courts, February 2014

2.

3.
4.

5.

6.

Consideration
If you responded “Not Started” to
Consideration 1, what system is in place for
staff to identify an individual’s need for
language assistance services? (Select all that
apply)
Does your case management system permit
court staff to indicate that an interpreter is
needed for a specific case or proceeding?
Is the case management system able to take
into account language needs when scheduling
cases in order to maximize court and
interpreter productivity?
If you responded “Not Started” to
Consideration 4, what processes outside of a
case management system are in place to
schedule cases taking into account language
needs in order to maximize court and
interpreter productivity? (Select all that apply)
Does your court have an interpreter scheduling
or assignment system in place that will: (Select
all that apply)

7. Does your court have any automated systems
in place that notify a) court staff, and b) parties
before the date of the case or proceeding that
an interpreter will be provided?
8. Does your court have any automated systems
in place that notify a) court staff and b) parties
when an interpreter will be unavailable?

Response
 Notation or mark
 Language need is
on paper case file
noted on docket
 No identification
 Other: (please
system in place
specify):_________
 Not Started

 In Progress

 Completed

 Not Started

 In Progress

 Completed

 Written note on
case listing
 No identification
system in place
 Not sure

 Staff in court room
are told about
language needs
 Other: (please
specify):_________

 Identify and assign
qualified interpreter
services when a
certified interpreter
is not available

 Allow court staff to
assign qualified
remote interpreters
 Other: (please
specify):_________
 None of the above

a)
 Not Started

 In Progress

 Completed

 In Progress

 Completed

 In Progress

 Completed

 In Progress

 Completed

b)
 Not Started

a)
 Not Started

b)
 Not Started

9. Does your court work with the following
entities to help identify cases that may require
language assistance services? (Select all that
apply)

 Law Enforcement
 Prosecutors
 Public defenders
 Social service
agencies
 Domestic violence
assistance programs

10. Does your court have a protocol in place for
the assignment of:
a) staff interpreters,
b) in-person interpreter contractors,
c) video conferencing options, and
d) telephonic interpreter options?

a)
 Not Started

 In Progress

 Completed

 In Progress

 Completed

 In Progress

 Completed

 In Progress

 Completed

b)
 Not Started

c)
 Not Started

d)
 Not Started

12

 Jails
 Legal Aid/Legal
Services
 Community groups
 Other: (please
specify):________
 None of the above

Language Access Planning Technical Assistance Tool for Courts, February 2014

Consideration
11. Has your court studied the costs and benefits
of using in-house telephone interpreting by
certified and qualified interpreters when it is
not feasible to have an in-person interpreter?
12. Has your court studied the costs and benefits
of video remote interpreting systems to use
when it is not feasible to have an in-person
interpreter?
13. Has your court studied the costs and benefits
of using regional or national remote
interpreting systems for less frequently
encountered languages?
14. What else might your court need in order to
ensure efficient and effective notice and
assignment practices that will cut down on
delays, improve access, create greater
efficiencies, and ensure quality?

Response
 Not Started

 In Progress

 Completed

 Not Started

 In Progress

 Completed

 Not Started

 In Progress

 Completed

Section E Planning Steps:
 Based on the responses above, what action items will you develop?
 Who is responsible for implementing them?
 What are the timelines and priorities?
 How will you identify measures of progress?
F. Translated Materials
The following considerations focus on the provision of translated materials.
Consideration
1. Does your court identify vital documents in
the non-English languages of the LEP
communities in your service area?
2. Does your court translate vital documents in
the non-English languages of the LEP
communities in your service area?
3. Which vital written documents (or parts
thereof) has your court translated into nonEnglish languages? (Select all that apply)

4. Are all documents identified in response to
Consideration 3 translated into:
a) Spanish, and
b) non-Spanish languages?

13

Response
 Not Started

 In Progress

 Completed

 Not Started

 In Progress

 Completed

 Consent forms
 Complaint forms
 Pro se materials
 Notices of rights
 Summonses
 Subpoenas
 None are translated
a)
 Not Started

 Case filing forms
 Notices of language
service availability
 Orders: (please
specify): ________
 Other: (please
specify):________

 In Progress

 Completed

 In Progress

 Completed

b)
 Not Started

Language Access Planning Technical Assistance Tool for Courts, February 2014

Consideration
5. Has your court developed a glossary of legal
terms (or used a glossary developed by
others) in:
a) Spanish, and
b) non-Spanish languages?
6. Has your court staff walked through the
courthouses imagining that they are an LEP
pro se party/witness/victim and thought about
what translated signs, notices, document and
materials might help ensure greater access?
7. Does your court provide translated signs or
posters announcing the availability of free
language assistance services?
8. If you responded “Not Started” or "In
Progress" to Consideration 7, what steps has
the court taken to assess the signage and
translated document needs of LEP
individuals? (Select all that apply)
9. a) When your court updates information on its
website, does it also add the same content in
non-English languages?
b) Is there a process for determining which
materials should be translated on the website?
c) Is there a process for determining the nonEnglish language that materials should be
translated into on the website?
10. Does your court only use automatic
translation services or software to translate
the text of its website into non-English
languages?
11. Before translated materials are released, do
you have them checked for quality?
12. Does your court ensure that the meaning and
literacy level of the text in English is
preserved in the translated non-English text?
13. Does your court use credentialed translators
instead of bilingual staff who are not
credentialed translators to translate written
documents and website content?
14. When your court requests a document for
translation, is an electronic version of the
translated document stored for later use?
15. Does your court share documents it has
already translated with other courts?
16. Does your court provide sight translations of
written materials for LEP individuals?

14

Response
a)
 Not Started

 In Progress

 Completed

 Not Started

 In Progress

 Completed

 Not Started

 In Progress

 Completed

 Not Started

 In Progress

 Completed

b)

 Requested feedback
from LEP
community groups

 Surveyed LEP
individuals
 Other: (please
specify):________

a)
 Not Started

 In Progress

 Completed

 In Progress

 Completed

 In Progress

 Completed

b)
 Not Started

c)
 Not Started

 Yes

 No

 Not Started

 In Progress

 Completed

 Not Started

 In Progress

 Completed

 Not Started

 In Progress

 Completed

 Yes

 No

 Yes

 No

 Not Started

 In Progress

 Completed

Language Access Planning Technical Assistance Tool for Courts, February 2014

Consideration
17. Does your court have policies or procedures
that explain when an interpreter can provide a
sight translation of a document?
18. If you responded “In Progress” or
"Completed" to Consideration 17, is the
interpreter required to swear or certify on the
record that they have accurately sight
translated the document?
19. Is data about the LEP communities in the
service area of your court reviewed
periodically to determine if vital documents
and materials should be translated into
additional non-English languages?
20. What else might your court consider to ensure
that translations are available and accurate?

Response
 Not Started

 In Progress

 Yes

 No

 Yes

 No

 Completed

Section F Planning Steps:
 Based on the responses above, what action items will you develop?
 Who is responsible for implementing them?
 What are the timelines and priorities?
 How will you identify measures of progress?
G. Notice of Language Assistance Services
These considerations focus on (1) internal training and notice and (2) external notice of
language assistance services to the LEP communities in your service area.
Consideration
1. Indicate the manner in which your court and
court staff inform the public, parties, and
attorneys about the language assistance
services you provide: (Select all that apply)

2. Indicate the manner in which your court and
court staff inform the public, parties, and
attorneys about the process to request
language assistance services: (Select all that
apply)

15

Response
 Notices on court
 Electronically (e.g.,
documents
email or website)
 In-person by staff
 Outreach efforts
 Announcements at
 Media (e.g., radio,
the beginning of
print, television)
court sessions
 Other: (please
 Signage
specify):________
 Notices on court
 Electronically (e.g.,
documents
email or website)
 In-person by staff
 Outreach efforts
 Announcements at
 Media (e.g., radio,
the beginning of
print, television)
court sessions
 Other: (please
 Signage
specify):________

Language Access Planning Technical Assistance Tool for Courts, February 2014

Consideration
3. Indicate the manner in which your court and
court staff inform the public, parties, and
attorneys about how to file a complaint
regarding the lack of language assistance
services or inaccurate interpretations or
translations: (Select all that apply)
4. Indicate the methods your court and court
staff use to provide LEP communities notice
about the availability of language assistance
services: (Select all that apply)
5. What else does your court need to consider to
ensure that it provides appropriate notice of
language assistance services?

Response
 Notices on court
 Electronically (e.g.,
documents
email or website)
 In-person by staff
 Outreach efforts
 Announcements at
 Media (e.g., radio,
the beginning of
print, television)
court sessions
 Other: (please
 Signage
specify):________
 Outreach activities
 Working with LEP
 Non-English media
community groups
(radio, print,
 Other: (please
television, internet)
specify):________

Section G Planning Steps:
 Based on the responses above, what action items will you develop?
 Who is responsible for implementing them?
 What are the timelines and priorities?
 How will you identify measures of progress?
H. Outreach and Collaboration with LEP Communities and Stakeholders
These considerations focus on the participation of stakeholders and partners in the
development and assessment/monitoring of language access policies and procedures.
Consideration
1. Does your court inform community groups
about the availability of free language
assistance services for LEP individuals?

16

Response
 Not Started

 In Progress

 Completed

Language Access Planning Technical Assistance Tool for Courts, February 2014

Consideration
2. In the process of developing or assessing the
LAP and language access policies and
procedures, has your court included or sought
the participation of the following individuals
and organizations? (Select all that apply)

Response
 LEP individuals
 Ethnic bar groups
 Community groups
 Court interpreters
that work with LEP
and interpreters’
communities
professional
 Private attorneys
associations
 Criminal defense bar  NCSC/COSCA/
 Court staff
CCJ
 Legal Aid/Legal
 DOJ
Services
 State Access to
 Legal programs that
Justice Commission
work with
 Law schools and
immigrant
law school clinics
communities and
 American Bar
other public interest
Association
attorneys
 State Administering
 Consultants/Expert
Agencies for
 State and local bar
Federal Grants
associations
 Other: (please
specify):________

3. Does your court invite stakeholders to provide
 Not Started
 Completed
 In Progress
feedback on how the language access plan,
policies and procedures are working or
whether any challenges arose in
implementation?
4. Does your court conduct outreach in English
 Television
 Online videos
media regarding the availability of language
 Radio
 Websites
assistance services? (Select all that apply)
 Newspaper
 Social media
 Other: (please
 None of the above
specify):________
5. Does your court conduct outreach to non Television
 Online videos
English media regarding the availability of
 Radio
 Websites
language assistance services? (Select all that
 Newspaper
 Social media
apply)
 Other: (please
 None of the above
specify):________
6. In what non-English language(s) is the
outreach in Consideration 5 conducted?
7. What else might your court consider to ensure
that stakeholders are brought into the process
of identifying needs and resources and
assessing implementation of court language
access policies and procedures?
Section H Planning Steps:
 Based on the responses above, what action items will you develop?
 Who is responsible for implementing them?
 What are the timelines and priorities?
 How will you identify measures of progress?
17

Language Access Planning Technical Assistance Tool for Courts, February 2014

I. Monitoring, Updating, and Enforcing Compliance
The following considerations focus on monitoring and updating language access policies,
plans, and procedures.
1.
2.
3.
4.

5.
6.
7.
8.
9.

Consideration
How often are your court’s language access
policies reviewed and updated?
Does your court have a language access
coordinator or an equivalent?
Does your court have a system for collecting
data on LEP court user satisfaction?
Is there an individual responsible for walking
through the public areas of your courthouse to
ensure that signs are posted in frequently
encountered non-English languages?
Is there an individual responsible for
observing and evaluating the use of
interpreters in court proceedings?
Is there an individual responsible for
observing and evaluating the use of
interpreters in court operations?
Does your court monitor the complaint
system for evidence of language accessrelated problems to address?
If you responded “In Progress” or
"Completed" to Consideration 7, how often
do you monitor your complaint system?
What else might assist your court in ensuring
that language access plans, policies, and
procedures are meeting the needs of the courts
and LEP individuals in an efficient and
effective manner?

 Annually
 Biennially

Response
 Not Sure
 Other:_________

 Yes
 Not Started

 No
 In Progress

 Yes

 No

 Yes

 No

 Yes

 No

 Not Started

 In Progress

 Annually
 Biennially

 Completed

 Completed

 Not Sure
 Other (specify):
______________

Section I Planning Steps:
 Based on the responses above, what action items will you develop?
 Who is responsible for implementing them?
 What are the timelines and priorities?
 How will you identify measures of progress?
J. Language Access Plan Review
Once a plan is drafted, it should be reviewed with several considerations in mind, and
receive input from internal and external stakeholders.
Consideration
1. Does your language access plan refer to legal
and policy authorities?
18

Response
 Yes

 No

Language Access Planning Technical Assistance Tool for Courts, February 2014

2.
3.
4.
5.
6.
7.
8.
9.

Consideration
Is your language access plan sufficiently
detailed to implement the legal and policy
authorities it references?
Are tasks in the language access plan
prioritized appropriately?
Are deadlines set forth in the language access
plan for each task?
Are the deadlines set forth in the language
access plan for each task reasonable?
Are deadlines in the language access plan in
the proper or most logical sequence?
Does the language access plan provide for
future adjustments?
Does the language access plan provide for
ongoing internal and external review?
What other considerations might your court
want to review in developing, assessing, and
implementing your language access plan?

Response
 Yes

 No

 Yes

 No

 Yes

 No

 Yes

 No

 Yes

 No

 Yes

 No

 Yes

 No

Section J Planning Steps:
 Based on the responses above, what action items will you develop?
 Who is responsible for implementing them?
 What are the timelines and priorities?
 How will you identify measures of progress?
K. Assessing Resources
The following considerations focus on the resources your court uses to provide language
assistance services, how it assesses these resources, and how it identifies other resources.
1.
2.
3.
4.

Consideration
Does your court have a line item in its budget
for language assistance services for LEP
individuals?
Do you account for language assistance
services when developing your court budget?
Does your court have a system to assess the
actual cost of language assistance services?
If you responded "In Progress" or
“Completed” to Consideration 3, how often
does your court assess this cost information?
(Select all that apply)

19

Response
 Yes

 No

 Not Started

 In Progress

 Completed

 Not Started

 In Progress

 Completed

 Every six months
 Annually
 Biennially

 Not Sure
 Other: (please
specify):_________

Language Access Planning Technical Assistance Tool for Courts, February 2014

Consideration
5. If you answered “In Progress” or
“Completed” to Consideration 3, does your
assessment of language assistance services
costs include: (Select all that apply)

6. What other entities has your court worked
with to assess the cost of the language
assistance services that it provides? (Select all
that apply)

7. Are the revenues generated by court fees
available to pay for language assistance
services?
8. If you responded “No” to Consideration 7,
how does your court pay for language
assistance service costs? (Select all that
apply)
9. If your response to Consideration 8 included
“Charging LEP individuals or parties” is there
any discussion of changing this practice?”
10. Has your court requested funding for
language assistance services from your state
legislature?
11. When applying for grants and other financial
assistance, does your court include language
assistance services in the proposed budget?
12. Has your court received federal financial
assistance from a federal agency that includes
funding for language assistance services?
13. What reasons, if any, have prevented your
court from expanding the language assistance
services that it provides?
20

Response
 Loss of federal
 Administrative cost
financial assistance
of collecting fees
for noncompliance
from parties
with civil rights
required to pay for
requirements
language assistance
 Cost of a federal
services
investigation or
 Burdens on court
enforcement action
when interpreters
are not provided
(e.g., case
scheduling delays,
parties required to
return to court)
 Community groups
 Court interpreter or
that work with LEP
translator
communities
professional
 Legal Aid/Legal
associations
Services
 NCSC/COSCA/
 Consultants/Expert
CCJ
 State and local bar
 State Administering
associations
Agencies for
 State or local
Federal Grants
agencies
 Other: (please
 DOJ
specify):_________
 Yes

 No

 Charging LEP
individuals or parties
 Fund or account in
the court budget
 Federal financial
assistance

 State funding
 Local government
 Not Sure
 Other: (please
specify):_________

 Not Started

 In Progress

 Completed

 Not Started

 In Progress

 Completed

 Not Started

 In Progress

 Completed

 Yes

 No

Language Access Planning Technical Assistance Tool for Courts, February 2014

Consideration
14. What else might help your court assess the
costs and the resources that will be needed to
provide meaningful language assistance
services?

Response

Section K Planning Steps:
 Based on the responses above, what action items will you develop?
 Who is responsible for implementing them?
 What are the timelines and priorities?
 How will you identify measures of progress?

Department of Justice Language Access Resources for Courts
 DOJ Guidance and Information, Enforcement and Investigation
Materials, and Language Access Resources are available at
http://www.lep.gov/resources/resources.html#SC
 Additional resources can be found at http://www.lep.gov/
U.S. Department of Justice
Civil Rights Division
Federal Coordination and Compliance Section, NWB
950 Pennsylvania Avenue, N.W.
Washington, D.C. 20530
http://www.usdoj.gov/crt/fcs
lep@usdoj.gov

21

Language Access Planning Technical Assistance Tool for Courts, February 2014

